Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/392,648, filed on 04/24/2019.  Claims 1-11, as originally filed, are currently pending and have been considered below. Claim 1, 10 and 11 are independent claim.

Priority
The application claims the benefit of foreign priority Japan 2018-091190 filed on 05/10/2018.

Drawings
The drawings filed on 04/24/2019 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 04/24/2019, 10/27/2020 and 04/12/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “an intrinsic data generation device comprising a modulation part, a PUF part and an intrinsic data output part". The claim recites device without having any hardware positively recited. Claim 11 recites “an authentication system comprising a semiconductor device and a host device”. Under broadest reasonable interpretation, Examiner assumes that “the intrinsic data generation device”, “authentication system” are no more than software because modulation part, PUF part and output part, semiconductor device, host device are not defined as hardware. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 1 recites “data generation device” without reciting any component or structure. Claim 11 recites “authentication system” without reciting any hardware component. The preamble recites “a device” but the device cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.

Claim 2-9 are dependent claims dependent on claim 1 and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 1 above.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the intrinsic data generation device”. Claim 1 recites “an intrinsic data generation device comprising”. Claim 10 further recites “a circuit performing a specific function”. It is not clear which specific function the circuit is performing that is recited in claim 1. Claim 10 further recites “external terminal outputs the intrinsic data to outside”. 
Claim 11 recites “an authentication system comprising the semiconductor device according to claim 10”. The claim 10 recites “a semiconductor device comprising”. Claim 11 further recites “based on the intrinsic data outputted from the semiconductor device”.
All the antecedent basis issues as discussed above in claim 10-11 make the claim incomprehensible. Thus claims are vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bench (US Patent No 9,634,878 B1) in view of Park (US Patent Application Publication No 2016/0093393 A1). 

Regarding Claim 1, Bench discloses an intrinsic data generation device, comprising: 
a modulation part modulating a signal based on a modulation control signal that is for controlling modulation, and outputting a modulation signal that has been modulated (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A 
Bench does not explicitly teach the following limitation that Park teaches:
 a PUF part specifying a relationship between input data and output data based on a random variation intrinsic to a device and changing the output data based on the modulation signal (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value); and 
an intrinsic data output part generating intrinsic data based on the output data outputted from the PUF part and outputting the intrinsic data that has been generated (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated 
Bench in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “authentication of integrated circuits and signals”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bench in view of Park to include the idea of transmitting modulated signal to PUF circuit. The modification will verify the integrity of the IC by challenging the PUF with an input having a known output and comparing the PUF’s response to the known output.

Regarding Claim 2, Bench in view of Park a discloses the intrinsic data generation device according to claim 1, wherein 
the modulation part modulates a voltage level based on the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-
the PUF part changes the output data in response to modulation of the voltage level (Park, ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).

Regarding Claim 3, Bench in view of Park discloses the intrinsic data generation device according to claim 2, wherein the modulation part modulates the voltage level in m stages, and m is an integer equal to or greater than 2 (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband 
the PUF part outputs m pieces of output data in response to modulation of the voltage level in m stages (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value), and 
the intrinsic data output part converts the m pieces of output data into a piece of intrinsic data based on a predetermined logic (Park, ¶[0006], a flash memory apparatus which has a physical unclonable 
 
Regarding Claim 4, Bench in view of Park discloses the intrinsic data generation device according to claim 1, further comprising a modulation control part generating the modulation control signal, 
wherein the input data has a data pattern associated with a data pattern of the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband 

Regarding Claim 5, Bench in view of Park discloses the intrinsic data generation device according to claim 4, wherein the data pattern of the modulation control signal is a clock signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20). 

Regarding Claim 6, Bench in view of Park discloses the intrinsic data generation device according to claim 1, further comprising a holding part 

Regarding Claim 7, Bench in view of Park discloses the intrinsic data generation device according to claim 1, wherein the PUF part comprises an input bus inputting a plurality of pieces of input data and an output bus outputting a plurality of pieces of output data (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage 
the intrinsic data output part generates the intrinsic data based on the plurality of pieces of output data outputted from the output bus (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value). 

Regarding Claim 8, Bench in view of Park a discloses the intrinsic data generation device according to claim 1, wherein the modulation part modulates a current level based on the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that 
the PUF part changes the output data in response to modulation of the current level (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
 
Regarding Claim 9, Bench in view of Park discloses the intrinsic data generation device according to claim 1, wherein the modulation part modulates trimming data based on the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20), and 
the PUF part changes the output data in response to modulation of the trimming data (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set 

Regarding Claim 10, Bench in view of Park discloses a semiconductor device, comprising: 
the intrinsic data generation device according to claim 1 (see claim mapping 1); 
a circuit performing a specific function (see claim mapping 1); and 
an external terminal at least connected to the intrinsic data generation device respectively (see claim mapping 1),
wherein the external terminal outputs the intrinsic data to outside (see claim mapping 1).

Regarding Claim 11, Bench in view of Park discloses an authentication system, comprising: 
the semiconductor device according to claim 10 (see claim mapping 1); and 
a host device connected to the semiconductor device (see claim mapping 1), 
wherein the host device authenticates the semiconductor device based on the intrinsic data outputted from the semiconductor device (see claim mapping 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433